UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 22361 Dreyfus Dynamic Alternatives Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/11 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Dynamic Alternatives Fund, Inc. ANNUAL REPORT October 31, 2011 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Consolidated Statement of Investments 10 Consolidated Statement of Financial Futures 11 Consolidated Statement of Assets and Liabilities 12 Consolidated Statement of Operations 13 Consolidated Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Consolidated Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About the Renewal of the Funds Management and Sub-Investment Advisory Agreements 42 Board Members Information 44 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Dynamic Alternatives Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We present to you this annual report for Dreyfus Dynamic Alternatives Fund, Inc., covering the 12-month period from November 1, 2010, through October 31, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Investors were encouraged by expectations of a more robust economic recovery into the first quarter of 2011, but sentiment subsequently deteriorated due to disappointing economic data, rising commodity prices, an escalating sovereign debt crisis in Europe and a contentious debate regarding taxes, spending and borrowing in the United States. Stocks have been sensitive to these macroeconomic developments, often regardless of underlying company fundamentals. Indeed, market declines were particularly severe during August and September after a major credit rating agency downgraded U.S. long-term debt, while October ranked as one of the best months of the past decade. The economic outlook currently remains clouded by market turbulence and political infighting, but we believe that a continued subpar global expansion is more likely than a return to recession. Although Europe continues to struggle with a debt crisis, inflationary pressures appear to be waning in most countries as energy prices recently have retreated from their highs. In the United States, moderately low core inflation and an accommodative monetary policy could help support near-trend growth despite ongoing deleveraging activity in the private sector.To assess the potential impact of these and other developments on your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation November 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2010, through October 31, 2011, as provided by Vassilis Dagioglu, James Stavena, Torrey Zaches and Joseph Miletich, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2011, Dreyfus Dynamic Alternatives Funds Class A shares produced a total return of 6.29%, Class C shares returned 6.98% and Class I shares returned 6.03%. 1 In comparison, the funds benchmark, the HFRI Fund Weighted Composite Index (the HFRI Index), produced a total return of 0.47% for the same period. 2 Global financial markets rallied into the first quarter of 2011 as an economic recovery gained traction, but renewed macroeconomic concerns later erased those gains. The fund produced lower returns than its benchmark, primarily due to the negative impact of extreme volatility on its replication process, especially with regard to equities. The Funds Investment Approach The fund seeks total return (consisting of capital appreciation and income) that approximates or exceeds the total return of a diversified portfolio of hedge funds included in the HFRI Index. To pursue its goal, the fund follows a hedge fund beta replication strategy designed to provide investment exposure to a diversified portfolio of hedge funds included in the HFRI Index, combined with a managed futures replication strategy designed to mitigate downside risks of its hedge fund beta replication strategies.The fund normally will use derivative instrumentsparticularly futures, options, swaps and forward contractson U.S. and non-U.S. equity and fixed-income securities, securities indices, currencies, commodities and other instruments. When selecting investments in connection with the hedge fund beta replication strategy, we employ statistical models to estimate the market exposures (or betas) that drive the HFRI Indexs returns. When selecting investments to mitigate risks, we estimate the exposures that drive the aggregate returns of certain commodity trading advisors in the HFRI Index.To determine the allocation of fund assets, we use a proprietary macro risk allocation model.We then implement the allocation through a combination of long and short positions in equity index futures and options, U.S. Treasury and foreign sovereign bond futures, currency forward contracts, commodity and commodity index futures, and index total rate of return swaps to the extent such investments are available to be used effectively by us. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Shifting Sentiment Sparked Heightened Market Volatility Positive economic momentum supported riskier assets early in the reporting period. However, the markets advances were interrupted in February when political unrest in the Middle East led to sharply rising energy prices, and again in March when natural and nuclear disasters in Japan disrupted the global industrial supply chain. Nonetheless, most financial assets rebounded quickly from these unexpected shocks. Investor sentiment began to deteriorate in earnest in late April when pressures mounted on the banking systems of several European nations. In addition, investors reacted cautiously to a contentious debate regarding U.S. government spending and borrowing. Financial markets suffered bouts of heightened volatility when newly risk-averse investors shifted their focus to traditionally defensive markets and securities. The flight to quality also lifted currencies that historically have been considered safe havens, particularly the Japanese yen. Volatility was especially severe in August and September, after a major credit-rating agency downgraded its assessment of long-term U.S. government debt. In contrast, markets rebounded strongly in October when some macroeconomic worries seemed to ease. Hedge Funds Poorly Positioned for Downturn Although an emphasis on stocks, commodities and other economically-sensitive assets supported hedge fund performance early in the reporting period, those positions later exposed investors to the full brunt of heightened market volatility. In addition, our quantitative models tend to become less effective during periods of extreme volatility, as rapid changes make it more difficult to detect how hedge funds are positioned.While we successfully employed managed futures to mitigate market volatility during the August and September downturn, these strategies proved less effective during the October rebound. Hedge funds reached their maximum net long exposure to equities and net short position to bonds in July and early August, just in time for renewed equity declines and a fixed-income rally. While hedge funds quickly reversed course, our replication process lagged in identifying those moves until they were reflected by the HFRI Index. Likewise, a rapid change in market performance and hedge fund positioning in October took some time to reach the HFRI Index, and the fund missed part of the rebound among riskier assets.The funds positioning among commodities also undermined performance over the reporting periods second half, but better results during the first half more than offset second-half weakness. Maintaining Caution in Turbulent Markets As of the reporting periods end, hedge funds appear to have adopted a generally cautious posture through long positions in bonds, commodities and the U.S. dollar, and generally underweighted exposure to global 4 equities. Our market risk model seems to confirm that a defensive bias is warranted. Consequently, we have continued to use managed futures to control risks while attempting to replicate the HFRI Index. November 15, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the prospectus of the fund and that of each underlying fund. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. The use of leverage, such as entering into futures contracts and forward currency contracts, engaging in forward commitment transactions, and engaging in reverse repurchase agreements, may magnify the funds gains and losses. Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself. The fund does not invest in hedge funds.The fund, however, seeks investment exposure to the asset categories and investment strategies that drive the aggregate returns of a diversified portfolio of hedge funds and commodity trading advisors included in the HFRI Index. Because hedge funds are often illiquid and highly leveraged, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the potentially significant risks. The fund is not an index fund.The fund, however, follows a hedge fund beta replication strategy combined with a managed futures replication strategy designed to provide investment exposure to the HFRI Index.The HFRI Index may not provide an accurate representation of hedge fund returns or the returns of commodity trading advisors managing funds using momentum or long volatility strategies. The funds performance attributable to its hedge fund beta replication strategy may not correlate to that of the HFRI Index because the strategy may not successfully identify or be able to replicate the common factors that drive the aggregate returns of the HFRI Index. The HFRI Index is based on an assessment of historical data related to volatility and returns.To the extent that data turns out not to be predictive of future events, the returns of the HFRI Index may deviate from the returns of hedge funds generally or returns of those commodity trading advisors. Even if the HFRI Index provides an accurate representation of hedge fund returns generally and the returns of such commodity trading advisors, because the funds investment process is based on an assessment of historical data related to the HFRI Index, the funds performance may not replicate the returns of the HFRI Index or the returns of the commodity trading advisors included in the HFRI Index during any period of time, including due to the failure of the funds proprietary models or the inability to replicate returns using primarily derivative instruments and due to differences in volatility between the funds portfolio and the returns of the HFRI Index. To the extent the fund has investment exposure to foreign markets, the funds performance will be influenced by political, social and economic factors affecting investments in foreign issuers. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect an undertaking for the absorption of certain fund expenses by The Dreyfus Corporation through March 1, 2012, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  The HFRI Index is a fund-weighted (equal-weighted) index designed to measure the total returns (net of fees) of the approximately 2,000 hedge funds that comprise the HFRI Index. Constituent funds must have either $50 million under management or a track record of greater than 12 months.The HFRI Index consists only of hedge funds. Investors cannot invest directly in any index. Returns are calculated on a month-end basis. The HFRI Fund Weighted Composite Index is a trademark of Hedge Fund Research, Inc. (HFR) and has been licensed for use by The Dreyfus Corporation in connection with Dreyfus Dynamic Alternatives Fund (the Fund). HFR makes no recommendation or representation regarding the Fund or the advisability of investing in it. The Fund 5 Comparison of change in value of $10,000 investment in Dreyfus Dynamic Alternatives Fund, Inc. Class A shares, Class C shares and Class I shares and the HFRI Fund Weighted Composite Index  Source: Bloomberg L.P. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A, Class C and Class I shares of Dreyfus Dynamic Alternatives Fund, Inc. on 3/9/10 (inception date) to a $10,000 investment made in the HFRI Fund Weighted Composite Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a fund-weighted (equal-weighted) index designed to measure the total returns (net of fees) of the approximately 2,000 hedge funds that comprise the Index. Constituent funds must have either $50 million under management or a track record of greater than 12 months.The HFRI Index consists only of hedge funds. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund expenses, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 10/31/11 Inception From Date 1
